DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 14 May 2022, claims 1-12 are presently pending in the application, of which, claims 1-3 and 7-12 are presented in independent form. The Examiner acknowledges amended claims 1-3 and 7-12 and cancelled claims 13-15. No claims were newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 13 May 2022, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-3 and 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable by Torigoe, Shin, et al (U.S. 2005/0004902 and known hereinafter as Torigoe) in view of Noguchi, Sumlo, et al (U.S. 2005/0038866 and known hereinafter as Noguchi)(previously presented) and in further view of Turski, Andrzej, et al (U.S. 2006/0085391 and known hereinafter as Turski).

As per claim 1, Torigoe teaches an information providing device that is configured with a computer system and outputs provided information in response to input of a query, the information providing device comprises: 
a storage that stores (e.g. Torigoe, see paragraph [0036], where a database stores document data realized by a large-capacity storage device.):
provided information including a content of a product or service (e.g. Torigoe, see paragraphs [0045-0048], which discloses an information retrieval system that retrieves electronic documents, where the electronic documents contain data (e.g. content).); and
potential queries that are expected to be input by the user and that are each associated with a plurality of properties to be collated with the content of the product or services (e.g. Torigoe, see paragraph [0036] and Figure 1, which discloses a database that stores information and/or data that also may be searched and/or queried, where the database provides data to the information retrieval apparatus.); and
a control unit that is connected to the storage (e.g Torigoe, see Figure 1, items 10 and 30, which illustrates a control unit that is connected to a database.) and that:
rates the provided information based on the combination of two or more of the properties (e.g. Torigoe, see paragraphs [0077-0079], which discloses a retrieval result having a plurality of documents, where the documents may be output by ordering (e.g. rating) the documents using attribute values. The Examiner notes that such attributes or attribute keys may be a form of a rating means.); and 
upon receiving a query associated with one or more of the potential queries from a user terminal, outputs, to the user terminal, the provided information based on a result of the rating using the combination of two or more of the properties associated with each of the one or more potential queries (e.g. Torigoe, see paragraph [0042], which discloses an output section that outputs a retrieval of results from the database.). 
Torigoe does not explicitly disclose queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services; and upon receiving a query from a user terminal, outputs the provided information based on a result of the rating to the user terminal.
Noguchi teaches queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services (e.g. Noguchi, see paragraphs [0055-0057], which discloses an information retrieval system that searches the system which includes additional information such as detailed keyword collection and/or other properties to return results based on the condition.); and
upon receiving a query from a user terminal (e.g. Noguchi, see paragraphs [0055-0057], which discloses an information retrieval system that searches the system which includes additional information such as detailed keyword collection and/or other properties to return results based on the condition.), outputs the provided information based on a result of the rating to the user terminal (e.g. Noguchi, see paragraphs [0053-0059], which discloses showing screen display of the system.).
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Both are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi to include the claimed features with the motivation to improve search retrieval system. 
The modified teachings of Torigoe and Noguchi do not explicitly disclose collates, with the content of the product or service, a combination of two or more of the properties associated with each of the potential queries.
Turski teaches collates, with the content of the product or service, a combination of two or more of the properties associated with each of the potential queries (e.g. Turski, see paragraphs [0041-0043], which discloses a list of widening choices is constructed, where each one widens the search by choosing a property of the related item, multiple properties of the related item, a different property of two or more related items, or two or more different properties of two or more different related items, where the user interaction facilitates presentation of search options, where the potential queries may be collated as refined queries.),
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Turski is directed to querying a data store by widening the query using series of queries that follow relations between items. All are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi and with the further teachings of Turski to include the claimed features with the motivation to improve search retrieval system.

As per claim 2, Torigoe teaches an information providing device that outputs provided information in response to input of a query, the information providing device comprising: 
a storage that stores (e.g. Torigoe, see paragraph [0036], where a database stores document data realized by a large-capacity storage device.):
provided information including a content of a product or service (e.g. Torigoe, see paragraphs [0045-0048], which discloses an information retrieval system that retrieves electronic documents, where the electronic documents contain data (e.g. content).); and
potential queries that are expected to be input by the user and that are each associated with a plurality of properties to be collated with the content of the product or services (e.g. Torigoe, see paragraph [0036] and Figure 1, which discloses a database that stores information and/or data that also may be searched and/or queried, where the database provides data to the information retrieval apparatus.); and
a control unit that is connected to the storage (e.g Torigoe, see Figure 1, items 10 and 30, which illustrates a control unit that is connected to a database.) and that:
extracts the provided information based on the combination of two or more of the properties (e.g. Torigoe, see paragraphs [0049-0051], which discloses a keyword extraction process that separates words constituting a sentence. The Examiner notes that a query may be in a form of a sentence.), and
 upon receiving a query from a user terminal, outputs, to the user terminal, the extracted provided information using the combination of two or more properties associated with each of the one or more potential queries (e.g. Torigoe, see paragraph [0042], which discloses an output section that outputs a retrieval of results from the database.). 
Torigoe does not explicitly disclose queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services; and upon receiving a query from a user terminal, outputs the provided information based on a result of the rating to the user terminal.
Noguchi teaches queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services (e.g. Noguchi, see paragraphs [0055-0057], which discloses an information retrieval system that searches the system which includes additional information such as detailed keyword collection and/or other properties to return results based on the condition.); and
output means that outputs the provided information extracted by the extraction means (e.g. Noguchi, see paragraphs [0053-0059], which discloses showing screen display of the system.).
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Both are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi to include the claimed features with the motivation to improve search retrieval system.
The modified teachings of Torigoe and Noguchi do not explicitly disclose collates, with the content of the product or service, a combination of two or more of the properties associated with each of the potential queries.
Turski teaches collates, with the content of the product or service, a combination of two or more of the properties associated with each of the potential queries (e.g. Turski, see paragraphs [0041-0043], which discloses a list of widening choices is constructed, where each one widens the search by choosing a property of the related item, multiple properties of the related item, a different property of two or more related items, or two or more different properties of two or more different related items, where the user interaction facilitates presentation of search options, where the potential queries may be collated as refined queries.),
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Turski is directed to querying a data store by widening the query using series of queries that follow relations between items. All are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi and with the further teachings of Turski to include the claimed features with the motivation to improve search retrieval system. 

As per claim 3, Torigoe teaches an information providing device that outputs provided information in response to input of a query, the information providing device comprising: 
a storage that stores (e.g. Torigoe, see paragraph [0036], where a database stores document data realized by a large-capacity storage device.):
provided information including a content of a product or service (e.g. Torigoe, see paragraphs [0045-0048], which discloses an information retrieval system that retrieves electronic documents, where the electronic documents contain data (e.g. content).); and
potential queries that are expected to be input by the user and that are each associated with a plurality of properties, to be collated with the content of the product or services (e.g. Torigoe, see paragraph [0036] and Figure 1, which discloses a database that stores information and/or data that also may be searched and/or queried, where the database provides data to the information retrieval apparatus.); and
a control unit that is connected to the storage (e.g Torigoe, see Figure 1, items 10 and 30, which illustrates a control unit that is connected to a database.) and that:
extracts the provided information based on a combination of two or more of the extracting properties (e.g. Torigoe, see paragraphs [0060-0065], which discloses providing data based on a retrieving process that retrieves the information based on a query, where such keywords are retrieved based on particular attributes. The Examiner notes that such attributes or attribute keys may be a form of a rating means.); 
rates the provided information based on a combination of two or more of the rating properties (e.g. Torigoe, see paragraphs [0060-0075], which discloses providing data based on a retrieving process that retrieves the information based on a query, where such keywords are retrieved based on particular attributes. The Examiner notes that such attributes or attribute keys may be a form of a rating means.); and 
upon receiving a query from a user terminal, outputs, to the user terminal, the extracted provided information using the combination of two or more properties associated with each of the one or more potential queries (e.g. Torigoe, see paragraph [0042], which discloses an output section that outputs a retrieval of results from the database.). 
Torigoe does not explicitly disclose queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services; and upon receiving a query from a user terminal, outputs the provided information based on a result of the rating to the user terminal.
Noguchi teaches queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services (e.g. Noguchi, see paragraphs [0055-0057], which discloses an information retrieval system that searches the system which includes additional information such as detailed keyword collection and/or other properties to return results based on the condition.); and
outputs the extracted provided information based on a result of the rating to the user terminal (e.g. Noguchi, see paragraphs [0053-0059], which discloses showing screen display of the system.).
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Both are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi to include the claimed features with the motivation to improve search retrieval system.
 The modified teachings of Torigoe and Noguchi do not explicitly disclose collates, with the content of the product or service, a combination of two or more of the properties associated with each of the potential queries.
Turski teaches collates, with the content of the product or service, a combination of two or more of the extracting properties associated with each of the potential queries, collates, with the content of the product or service, a combination of two or more of the rating properties associated with each of the potential queries,
 (e.g. Turski, see paragraphs [0041-0043], which discloses a list of widening choices is constructed, where each one widens the search by choosing a property of the related item, multiple properties of the related item, a different property of two or more related items, or two or more different properties of two or more different related items, where the user interaction facilitates presentation of search options, where the potential queries may be collated as refined queries.),
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Turski is directed to querying a data store by widening the query using series of queries that follow relations between items. All are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi and with the further teachings of Turski to include the claimed features with the motivation to improve search retrieval system.

As per claim 4, the modified teachings of Torigoe and Noguchi teaches the information providing device according to claim 1, wherein the control unit outputs information used in the course of outputting the provided information (e.g. Torigoe, see paragraph [0042], which discloses an output section that outputs a retrieval of results from the database.).  

As per claim 5, the modified teachings of Torigoe and Noguchi teaches the information providing device according to claim 2, wherein the control unit outputs information used in the course of outputting the provided information (e.g. Torigoe, see paragraph [0042], which discloses an output section that outputs a retrieval of results from the database.). 

As per claim 6, the modified teachings of Torigoe and Noguchi teaches the information providing device according to claim 3, wherein the control unit outputs information used in the course of outputting the provided information (e.g. Torigoe, see paragraph [0042], which discloses an output section that outputs a retrieval of results from the database.). 

As per claim 7, Torigoe teaches an information providing method by which a computer system including input means, storage means, and output means outputs provided information in response to input of a query, the method comprises the steps of: 
a storage that stores (e.g. Torigoe, see paragraph [0036], where a database stores document data realized by a large-capacity storage device.):
provided information including a content of a product or service (e.g. Torigoe, see paragraphs [0045-0048], which discloses an information retrieval system that retrieves electronic documents, where the electronic documents contain data (e.g. content).); and
potential queries that are expected to be input by the user and that are each associated with a plurality of properties to be collated with the content of the product or services (e.g. Torigoe, see paragraph [0036] and Figure 1, which discloses a database that stores information and/or data that also may be searched and/or queried, where the database provides data to the information retrieval apparatus.); and
a control unit that is connected to the storage (e.g Torigoe, see Figure 1, items 10 and 30, which illustrates a control unit that is connected to a database.) and that:
rates the provided information based on the combination of two or more of the properties (e.g. Torigoe, see paragraphs [0077-0079], which discloses a retrieval result having a plurality of documents, where the documents may be output by ordering (e.g. rating) the documents using attribute values. The Examiner notes that such attributes or attribute keys may be a form of a rating means.); and 
upon receiving a query associated with one or more of the potential queries from a user terminal, outputs, to the user terminal, the provided information based on a result of the rating using the combination of two or more of the properties associated with each of the one or more potential queries (e.g. Torigoe, see paragraph [0042], which discloses an output section that outputs a retrieval of results from the database.). 
Torigoe does not explicitly disclose queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services; and upon receiving a query from a user terminal, outputs the provided information based on a result of the rating to the user terminal.
Noguchi teaches queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services (e.g. Noguchi, see paragraphs [0055-0057], which discloses an information retrieval system that searches the system which includes additional information such as detailed keyword collection and/or other properties to return results based on the condition.); and
upon receiving a query from a user terminal (e.g. Noguchi, see paragraphs [0055-0057], which discloses an information retrieval system that searches the system which includes additional information such as detailed keyword collection and/or other properties to return results based on the condition.), outputs the provided information based on a result of the rating to the user terminal (e.g. Noguchi, see paragraphs [0053-0059], which discloses showing screen display of the system.).
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Both are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi to include the claimed features with the motivation to improve search retrieval system. 
The modified teachings of Torigoe and Noguchi do not explicitly disclose collates, with the content of the product or service, a combination of two or more of the properties associated with each of the potential queries.
Turski teaches collates, with the content of the product or service, a combination of two or more of the properties associated with each of the potential queries (e.g. Turski, see paragraphs [0041-0043], which discloses a list of widening choices is constructed, where each one widens the search by choosing a property of the related item, multiple properties of the related item, a different property of two or more related items, or two or more different properties of two or more different related items, where the user interaction facilitates presentation of search options, where the potential queries may be collated as refined queries.),
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Turski is directed to querying a data store by widening the query using series of queries that follow relations between items. All are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi and with the further teachings of Turski to include the claimed features with the motivation to improve search retrieval system.

As per claim 8, Torigoe teaches an information providing method by which a computer system including input means, storage means, and output means outputs provided information in response to input of a query, the method comprises the steps of: 
a storage that stores (e.g. Torigoe, see paragraph [0036], where a database stores document data realized by a large-capacity storage device.):
provided information including a content of a product or service (e.g. Torigoe, see paragraphs [0045-0048], which discloses an information retrieval system that retrieves electronic documents, where the electronic documents contain data (e.g. content).); and
potential queries that are expected to be input by the user and that are each associated with a plurality of properties to be collated with the content of the product or services (e.g. Torigoe, see paragraph [0036] and Figure 1, which discloses a database that stores information and/or data that also may be searched and/or queried, where the database provides data to the information retrieval apparatus.); and
a control unit that is connected to the storage (e.g Torigoe, see Figure 1, items 10 and 30, which illustrates a control unit that is connected to a database.) and that:
rates the provided information based on the combination of two or more of the properties (e.g. Torigoe, see paragraphs [0077-0079], which discloses a retrieval result having a plurality of documents, where the documents may be output by ordering (e.g. rating) the documents using attribute values. The Examiner notes that such attributes or attribute keys may be a form of a rating means.); and 
upon receiving a query associated with one or more of the potential queries from a user terminal, outputs, to the user terminal, the provided information based on a result of the rating using the combination of two or more of the properties associated with each of the one or more potential queries (e.g. Torigoe, see paragraph [0042], which discloses an output section that outputs a retrieval of results from the database.). 
Torigoe does not explicitly disclose queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services; and upon receiving a query from a user terminal, outputs the provided information based on a result of the rating to the user terminal.
Noguchi teaches queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services (e.g. Noguchi, see paragraphs [0055-0057], which discloses an information retrieval system that searches the system which includes additional information such as detailed keyword collection and/or other properties to return results based on the condition.); and
upon receiving a query from a user terminal (e.g. Noguchi, see paragraphs [0055-0057], which discloses an information retrieval system that searches the system which includes additional information such as detailed keyword collection and/or other properties to return results based on the condition.), outputs the provided information based on a result of the rating to the user terminal (e.g. Noguchi, see paragraphs [0053-0059], which discloses showing screen display of the system.).
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Both are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi to include the claimed features with the motivation to improve search retrieval system. 
The modified teachings of Torigoe and Noguchi do not explicitly disclose collates, with the content of the product or service, a combination of two or more of the properties associated with each of the potential queries.
Turski teaches collates, with the content of the product or service, a combination of two or more of the properties associated with each of the potential queries (e.g. Turski, see paragraphs [0041-0043], which discloses a list of widening choices is constructed, where each one widens the search by choosing a property of the related item, multiple properties of the related item, a different property of two or more related items, or two or more different properties of two or more different related items, where the user interaction facilitates presentation of search options, where the potential queries may be collated as refined queries.),
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Turski is directed to querying a data store by widening the query using series of queries that follow relations between items. All are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi and with the further teachings of Turski to include the claimed features with the motivation to improve search retrieval system.

As per claim 9, Torigoe teaches an information providing method by which a computer system including input means, storage means, and output means outputs provided information in response to input of a query, the method comprises the steps of: 
a storage that stores (e.g. Torigoe, see paragraph [0036], where a database stores document data realized by a large-capacity storage device.):
provided information including a content of a product or service (e.g. Torigoe, see paragraphs [0045-0048], which discloses an information retrieval system that retrieves electronic documents, where the electronic documents contain data (e.g. content).); and
potential queries that are expected to be input by the user and that are each associated with a plurality of properties to be collated with the content of the product or services (e.g. Torigoe, see paragraph [0036] and Figure 1, which discloses a database that stores information and/or data that also may be searched and/or queried, where the database provides data to the information retrieval apparatus.); and
a control unit that is connected to the storage (e.g Torigoe, see Figure 1, items 10 and 30, which illustrates a control unit that is connected to a database.) and that:
rates the provided information based on the combination of two or more of the properties (e.g. Torigoe, see paragraphs [0077-0079], which discloses a retrieval result having a plurality of documents, where the documents may be output by ordering (e.g. rating) the documents using attribute values. The Examiner notes that such attributes or attribute keys may be a form of a rating means.); and 
upon receiving a query associated with one or more of the potential queries from a user terminal, outputs, to the user terminal, the provided information based on a result of the rating using the combination of two or more of the properties associated with each of the one or more potential queries (e.g. Torigoe, see paragraph [0042], which discloses an output section that outputs a retrieval of results from the database.). 
Torigoe does not explicitly disclose queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services; and upon receiving a query from a user terminal, outputs the provided information based on a result of the rating to the user terminal.
Noguchi teaches queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services (e.g. Noguchi, see paragraphs [0055-0057], which discloses an information retrieval system that searches the system which includes additional information such as detailed keyword collection and/or other properties to return results based on the condition.); and
upon receiving a query from a user terminal (e.g. Noguchi, see paragraphs [0055-0057], which discloses an information retrieval system that searches the system which includes additional information such as detailed keyword collection and/or other properties to return results based on the condition.), outputs the provided information based on a result of the rating to the user terminal (e.g. Noguchi, see paragraphs [0053-0059], which discloses showing screen display of the system.).
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Both are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi to include the claimed features with the motivation to improve search retrieval system. 
The modified teachings of Torigoe and Noguchi do not explicitly disclose collates, with the content of the product or service, a combination of two or more of the properties associated with each of the potential queries.
Turski teaches collates, with the content of the product or service, a combination of two or more of the properties associated with each of the potential queries (e.g. Turski, see paragraphs [0041-0043], which discloses a list of widening choices is constructed, where each one widens the search by choosing a property of the related item, multiple properties of the related item, a different property of two or more related items, or two or more different properties of two or more different related items, where the user interaction facilitates presentation of search options, where the potential queries may be collated as refined queries.),
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Turski is directed to querying a data store by widening the query using series of queries that follow relations between items. All are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi and with the further teachings of Turski to include the claimed features with the motivation to improve search retrieval system.

As per claim 10, Torigoe teaches an information providing program for causing a computer system including input means, storage means, and output means to perform processing to output provided information in response to input of a query, the program causing the computer system to perform the steps of: 
a storage that stores (e.g. Torigoe, see paragraph [0036], where a database stores document data realized by a large-capacity storage device.):
provided information including a content of a product or service (e.g. Torigoe, see paragraphs [0045-0048], which discloses an information retrieval system that retrieves electronic documents, where the electronic documents contain data (e.g. content).); and
potential queries that are expected to be input by the user and that are each associated with a plurality of properties to be collated with the content of the product or services (e.g. Torigoe, see paragraph [0036] and Figure 1, which discloses a database that stores information and/or data that also may be searched and/or queried, where the database provides data to the information retrieval apparatus.); and
a control unit that is connected to the storage (e.g Torigoe, see Figure 1, items 10 and 30, which illustrates a control unit that is connected to a database.) and that:
rates the provided information based on the combination of two or more of the properties (e.g. Torigoe, see paragraphs [0077-0079], which discloses a retrieval result having a plurality of documents, where the documents may be output by ordering (e.g. rating) the documents using attribute values. The Examiner notes that such attributes or attribute keys may be a form of a rating means.); and 
upon receiving a query associated with one or more of the potential queries from a user terminal, outputs, to the user terminal, the provided information based on a result of the rating using the combination of two or more of the properties associated with each of the one or more potential queries (e.g. Torigoe, see paragraph [0042], which discloses an output section that outputs a retrieval of results from the database.). 
Torigoe does not explicitly disclose queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services; and upon receiving a query from a user terminal, outputs the provided information based on a result of the rating to the user terminal.
Noguchi teaches queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services (e.g. Noguchi, see paragraphs [0055-0057], which discloses an information retrieval system that searches the system which includes additional information such as detailed keyword collection and/or other properties to return results based on the condition.); and
upon receiving a query from a user terminal (e.g. Noguchi, see paragraphs [0055-0057], which discloses an information retrieval system that searches the system which includes additional information such as detailed keyword collection and/or other properties to return results based on the condition.), outputs the provided information based on a result of the rating to the user terminal (e.g. Noguchi, see paragraphs [0053-0059], which discloses showing screen display of the system.).
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Both are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi to include the claimed features with the motivation to improve search retrieval system. 
The modified teachings of Torigoe and Noguchi do not explicitly disclose collates, with the content of the product or service, a combination of two or more of the properties associated with each of the potential queries.
Turski teaches collates, with the content of the product or service, a combination of two or more of the properties associated with each of the potential queries (e.g. Turski, see paragraphs [0041-0043], which discloses a list of widening choices is constructed, where each one widens the search by choosing a property of the related item, multiple properties of the related item, a different property of two or more related items, or two or more different properties of two or more different related items, where the user interaction facilitates presentation of search options, where the potential queries may be collated as refined queries.),
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Turski is directed to querying a data store by widening the query using series of queries that follow relations between items. All are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi and with the further teachings of Turski to include the claimed features with the motivation to improve search retrieval system.

As per claim 11, Torigoe teaches an information providing program for causing a computer system including input means, storage means, and output means to perform processing to output provided information in response to input of a query, the program causing the computer system to perform the steps of: 
a storage that stores (e.g. Torigoe, see paragraph [0036], where a database stores document data realized by a large-capacity storage device.):
provided information including a content of a product or service (e.g. Torigoe, see paragraphs [0045-0048], which discloses an information retrieval system that retrieves electronic documents, where the electronic documents contain data (e.g. content).); and
potential queries that are expected to be input by the user and that are each associated with a plurality of properties to be collated with the content of the product or services (e.g. Torigoe, see paragraph [0036] and Figure 1, which discloses a database that stores information and/or data that also may be searched and/or queried, where the database provides data to the information retrieval apparatus.); and
a control unit that is connected to the storage (e.g Torigoe, see Figure 1, items 10 and 30, which illustrates a control unit that is connected to a database.) and that:
rates the provided information based on the combination of two or more of the properties (e.g. Torigoe, see paragraphs [0077-0079], which discloses a retrieval result having a plurality of documents, where the documents may be output by ordering (e.g. rating) the documents using attribute values. The Examiner notes that such attributes or attribute keys may be a form of a rating means.); and 
upon receiving a query associated with one or more of the potential queries from a user terminal, outputs, to the user terminal, the provided information based on a result of the rating using the combination of two or more of the properties associated with each of the one or more potential queries (e.g. Torigoe, see paragraph [0042], which discloses an output section that outputs a retrieval of results from the database.). 
Torigoe does not explicitly disclose queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services; and upon receiving a query from a user terminal, outputs the provided information based on a result of the rating to the user terminal.
Noguchi teaches queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services (e.g. Noguchi, see paragraphs [0055-0057], which discloses an information retrieval system that searches the system which includes additional information such as detailed keyword collection and/or other properties to return results based on the condition.); and
upon receiving a query from a user terminal (e.g. Noguchi, see paragraphs [0055-0057], which discloses an information retrieval system that searches the system which includes additional information such as detailed keyword collection and/or other properties to return results based on the condition.), outputs the provided information based on a result of the rating to the user terminal (e.g. Noguchi, see paragraphs [0053-0059], which discloses showing screen display of the system.).
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Both are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi to include the claimed features with the motivation to improve search retrieval system. 
The modified teachings of Torigoe and Noguchi do not explicitly disclose collates, with the content of the product or service, a combination of two or more of the properties associated with each of the potential queries.
Turski teaches collates, with the content of the product or service, a combination of two or more of the properties associated with each of the potential queries (e.g. Turski, see paragraphs [0041-0043], which discloses a list of widening choices is constructed, where each one widens the search by choosing a property of the related item, multiple properties of the related item, a different property of two or more related items, or two or more different properties of two or more different related items, where the user interaction facilitates presentation of search options, where the potential queries may be collated as refined queries.),
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Turski is directed to querying a data store by widening the query using series of queries that follow relations between items. All are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi and with the further teachings of Turski to include the claimed features with the motivation to improve search retrieval system.

As per claim 12, Torigoe teaches an information providing program for causing a computer system including input means, storage means, and output means to perform processing to output provided information in response to input of a query, the program causing the computer system to perform the steps of: 
a storage that stores (e.g. Torigoe, see paragraph [0036], where a database stores document data realized by a large-capacity storage device.):
provided information including a content of a product or service (e.g. Torigoe, see paragraphs [0045-0048], which discloses an information retrieval system that retrieves electronic documents, where the electronic documents contain data (e.g. content).); and
potential queries that are expected to be input by the user and that are each associated with a plurality of properties to be collated with the content of the product or services (e.g. Torigoe, see paragraph [0036] and Figure 1, which discloses a database that stores information and/or data that also may be searched and/or queried, where the database provides data to the information retrieval apparatus.); and
a control unit that is connected to the storage (e.g Torigoe, see Figure 1, items 10 and 30, which illustrates a control unit that is connected to a database.) and that:
rates the provided information based on the combination of two or more of the properties (e.g. Torigoe, see paragraphs [0077-0079], which discloses a retrieval result having a plurality of documents, where the documents may be output by ordering (e.g. rating) the documents using attribute values. The Examiner notes that such attributes or attribute keys may be a form of a rating means.); and 
upon receiving a query associated with one or more of the potential queries from a user terminal, outputs, to the user terminal, the provided information based on a result of the rating using the combination of two or more of the properties associated with each of the one or more potential queries (e.g. Torigoe, see paragraph [0042], which discloses an output section that outputs a retrieval of results from the database.). 
Torigoe does not explicitly disclose queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services; and upon receiving a query from a user terminal, outputs the provided information based on a result of the rating to the user terminal.
Noguchi teaches queries that are each associated with a plurality of properties, each of which includes information on the content of the product or services (e.g. Noguchi, see paragraphs [0055-0057], which discloses an information retrieval system that searches the system which includes additional information such as detailed keyword collection and/or other properties to return results based on the condition.); and
upon receiving a query from a user terminal (e.g. Noguchi, see paragraphs [0055-0057], which discloses an information retrieval system that searches the system which includes additional information such as detailed keyword collection and/or other properties to return results based on the condition.), outputs the provided information based on a result of the rating to the user terminal (e.g. Noguchi, see paragraphs [0053-0059], which discloses showing screen display of the system.).
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Both are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi to include the claimed features with the motivation to improve search retrieval system. 
The modified teachings of Torigoe and Noguchi do not explicitly disclose collates, with the content of the product or service, a combination of two or more of the properties associated with each of the potential queries.
Turski teaches collates, with the content of the product or service, a combination of two or more of the properties associated with each of the potential queries (e.g. Turski, see paragraphs [0041-0043], which discloses a list of widening choices is constructed, where each one widens the search by choosing a property of the related item, multiple properties of the related item, a different property of two or more related items, or two or more different properties of two or more different related items, where the user interaction facilitates presentation of search options, where the potential queries may be collated as refined queries.),
Torigoe is directed to information retrieving system where a database contains a keyword and attribute of the keyword are stored together with a document ID for discriminating a source document. Noguchi is directed to information search support apparatus. Turski is directed to querying a data store by widening the query using series of queries that follow relations between items. All are analogous art because they are directed to organizing documents within a management system and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Torigoe with the teachings of Noguchi and with the further teachings of Turski to include the claimed features with the motivation to improve search retrieval system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        July 15, 2022